Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Micro Cap Equity Fund Nationwide Bond Index Fund Nationwide Mid Cap Growth Fund Nationwide China Opportunities Fund Nationwide Mid Cap Growth Leaders Fund Nationwide Emerging Markets Fund Nationwide Mid Cap Market Index Fund Nationwide Enhanced Income Fund Nationwide Money Market Fund Nationwide Fund Nationwide Leaders Fund Nationwide Global Financial Services Fund Nationwide Optimal Allocations Fund: Growth Nationwide Health Sciences Fund (formerly Nationwide Nationwide Optimal Allocations Fund: Moderate Growth Global Health Sciences Fund) Nationwide Optimal Allocations Fund: Moderate Nationwide Natural Resources Fund (formerly Nationwide Optimal Allocations Fund: Defensive Nationwide Global Natural Resources Fund) Nationwide Optimal Allocations Fund: Specialty Nationwide Technology and Communications Fund Nationwide S&P 500 Index Fund (formerly Nationwide Global Technology and Nationwide Short Duration Bond Fund Communications Fund) Nationwide Small Cap Fund ( closed to new investors ) Nationwide Global Utilities Fund Nationwide Small Cap Index Fund Nationwide Government Bond Fund Nationwide Small Cap Leaders Fund Nationwide Growth Fund Nationwide Tax-Free Income Fund Nationwide International Growth Fund Nationwide U.S. Growth Leaders Fund Nationwide International Index Fund Nationwide U.S. Growth Leaders Long-Short Fund Nationwide Investor Destinations Aggressive Fund Nationwide Value Opportunities Fund Nationwide Investor Destinations Moderately Nationwide Worldwide Leaders Fund Aggressive Fund NorthPointe Small Cap Growth Fund Nationwide Investor Destinations Moderate Fund NorthPointe Small Cap Value Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Nationwide Large Cap Value Fund Supplement Dated June 23, 2008 to the Statement of Additional Information Dated February 28, 2008 (as revised May 9, 2008) Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. Effective June 23, 2008, each of the 26 series of Nationwide Mutual Funds (the Funds) listed below were reorganized into a corresponding, newly created series of Aberdeen Funds, a Delaware statutory trust. Shareholders of the Funds should refer to the Aberdeen Funds' Prospectus and Statement of Additional Information (rather than this Statement of Additional Information) for disclosure regarding the Funds. Nationwide Mutual Funds Aberdeen Funds Nationwide China Opportunities Fund Aberdeen China Opportunities Fund Nationwide Emerging Markets Fund Aberdeen Developing Markets Fund Nationwide Global Financial Services Fund Aberdeen Global Financial Services Fund Nationwide Global Utilities Fund Aberdeen Global Utilities Fund Nationwide Health Sciences Fund Aberdeen Health Sciences Fund Nationwide Hedged Core Equity Fund Aberdeen Hedged Core Equity Fund Nationwide International Growth Fund Aberdeen International Equity Fund Nationwide Leaders Fund Aberdeen Select Equity Fund Nationwide Market Neutral Fund Aberdeen Market Neutral Fund Nationwide Mid Cap Growth Leaders Fund Aberdeen Select Mid Cap Growth Fund Nationwide Natural Resources Fund Aberdeen Natural Resources Fund Nationwide Optimal Allocations Fund: Aberdeen Optimal Allocations Fund: Defensive Defensive Nationwide Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Growth Nationwide Optimal Allocations Fund: Aberdeen Optimal Allocations Fund: Moderate Moderate Nationwide Optimal Allocations Fund: Aberdeen Optimal Allocations Fund: Moderate Growth Moderate Growth Nationwide Optimal Allocations Fund: Specialty Aberdeen Optimal Allocations Fund: Specialty Nationwide Small Cap Fund Aberdeen Small Cap Fund Nationwide Small Cap Core Fund Aberdeen Small Cap Opportunities Fund Nationwide Small Cap Growth Opportunities Aberdeen Small Cap Growth Fund Fund Nationwide Small Cap Leaders Fund Aberdeen Select Small Cap Fund Nationwide Small Cap Value Fund Aberdeen Small Cap Value Fund Nationwide Tax-Free Income Fund Aberdeen Tax-Free Income Fund Nationwide Technology and Communications Aberdeen Technology and Communications Fund Fund Nationwide U.S. Growth Leaders Fund Aberdeen Select Growth Fund Nationwide U.S. Growth Leaders Long-Short Aberdeen Equity Long-Short Fund Fund Nationwide Worldwide Leaders Fund Aberdeen Select Worldwide Fund INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE NMF-SAI -1 6/08
